Citation Nr: 1534721	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  07-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c) (2014).  38 U.S.C.A. §  7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected, in pertinent part, for asbestosis with a 60 percent rating effective September 23, 2003, and he filed a claim of entitlement to an increased rating on April 12, 2005.  The Veteran has received a total disability rating based on individual unemployability since April 12, 2005, special monthly compensation under 38 U.S.C.A. §  1114(s)(West 2014) and 38 C.F.R. §  3.350(i)(2014) since May 28, 2009, and a 100 percent total scheduler rating since October 1, 2012.  

Remand is necessary to ensure that all warranted development is completed before adjudicating the Veteran's claim.  The Veteran was last afforded a VA examination for asbestos in August 2007.  VA attempted to afford the Veteran an additional examination in October 2009, but the appellant did not appear.  Significantly, since the August 2007 VA examination, VA treatment records indicate that the Veteran completed pulmonary function tests in July 2009, April 2011, February 2013, and March 2015.  Unfortunately, the complete results of the 2011, 2013, and 2015 studies are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain any identified pertinent VA treatment records since April 2005, particularly the full records of any pulmonary function tests the Veteran has completed during that period, and associate them with the claims file.  

If the AOJ cannot locate any Federal records requested herein, particularly the complete April 2011, February 2013, or March 2015 pulmonary function tests, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be scheduled for a VA respiratory examination to assess the current severity of his asbestosis.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examination of the appellant is to include a pulmonary function test, in order to assess the current severity of his asbestosis.  The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and specifically address the nature of any functional impairment caused by asbestosis.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the severity of the Veteran's service-connected respiratory disorder is unknowable.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2014).  

4.  Thereafter, ensure that the medical examination report fully complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




